Title: To Benjamin Franklin from Caroline Howe, [28 February 1775]
From: Howe, Caroline
To: Franklin, Benjamin


A week passed after Howe’s discouraging note of February 20. When Franklin heard nothing from him and nothing of moment from Barclay or Fothergill, he inquired of Mrs. Howe whether he could be of any further use to her brother; if not, he would consider himself free “to take other Measures.” She forwarded this cryptic message and, in the following note, Howe’s answer. The result was two conferences, one with him on the 28th and the other, at his suggestion, with Lord Hyde on March 1. Both were unproductive.
 
No 21
Grafton Street Tuesday [February 28, 1775]
Mrs. Howe’s Compliments to Docter Franklin, Lord Howe not quite understanding the message received from her, will be very glad to have the pleasure of seeing him either between 12 and 1 this morning (the only hour he has at liberty this day) at her House, or at any hour tomorrow most convenient to him.
 
Addressed: To / Docter Franklin
